                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ESTATE OF RUTH FREIWALD,
by Personal Representative Charles Freiwald, et al.,

                       Plaintiffs,

               and

DEAN HEALTH PLAN INC. and
PROGRESSIVE CASUALTY INSURANCE
COMPANY,

                       Involuntary Plaintiffs,

               v.                                                           Case No. 18-C-896

ADEYEMI FATOKI, et al.,

                       Defendants.


            DECISION AND ORDER DENYING MOTION FOR SANCTIONS


       This action arises out of the alleged failure to provide appropriate medical treatment to

Ruth Freiwald during her confinement at the Brown County Jail. Freiwald was booked in the

Work Release Center of the Jail on October 27, 2016. On November 2, 2016, she stepped into the

path of a truck in an apparent suicide attempt while on work release. She died several days later.

Freiwald’s estate and her children filed this action pursuant to 42 U.S.C. § 1983, asserting

deliberate indifference and Monell claims as well as Wisconsin state law claims against the

defendants. This matter comes before the court on Plaintiffs’ motion for sanctions against Brown

County, which owns and operates the Jail, and Correct Care Solutions, LLC (CCS), Brown

County’s contracted medical provider. Since the filing of their motion, Plaintiffs have entered into

a settlement with Brown County that resolves this motion against the County. Therefore, the court




        Case 1:18-cv-00896-WCG Filed 11/16/20 Page 1 of 3 Document 135
will determine whether sanctions are appropriate based on Plaintiffs’ assertion that CCS destroyed

material evidence relevant to this case. For the reasons that follow, Plaintiffs’ motion will be

denied.

          A court may impose sanctions for the destruction of evidence under Federal Rule of Civil

Procedure 37 or its own inherent power. See REP MCR Realty, L.L.C. v. Lynch, 363 F. Supp. 2d

984, 998 (N.D. Ill. 2005), aff’d, 200 F. App’x 592 (7th Cir. 2006). The Seventh Circuit has

recognized that “a spoliation sanction [is] proper only where a party has a duty to preserve evidence

because it knew, or should have known, that litigation was imminent.” Trask–Morton v. Motel 6

Operating L.P., 534 F.3d 672, 681 (7th Cir. 2008). Sanctions for spoliation of evidence may not

be imposed merely because that evidence was destroyed, however. A showing of “bad faith” is

also “a prerequisite to imposing sanctions for the destruction of evidence.” Id. “‘[B]ad faith’

means destruction for the purpose of hiding adverse information.” Mathis v. John Morden Buick,

Inc., 136 F.3d 1153, 1155 (7th Cir. 1998).

          Plaintiffs claim that, on November 10, 2016, four days after Freiwald’s death, Attorney

Jeff Scott Olson sent a litigation hold/preservation letter to Sheriff John Gossage at the Brown

County Sheriff’s Department, requesting that he preserve and retain any items that may become

evidence in the litigation, including “any written reports, logs, notes of conversations, tape

recordings of telephone conversations, ‘kites’, grievances, request for medical attention and/or

services, and any videos in which Ms. Freiwald is seen, including videos that were made by jail

security cameras.” Dkt. No. 70-9. On December 15, 2016, Plaintiffs’ counsel sent a second letter

requesting that the Brown County Sheriff’s Office preserve all evidence related to Freiwald’s

suicide. Plaintiffs assert that, despite the two preservation letters, their multiple open records




                                                 2

          Case 1:18-cv-00896-WCG Filed 11/16/20 Page 2 of 3 Document 135
requests, and their subsequent discovery requests, CCS did not produce nursing shift reports and

the medical appointment spreadsheet/log.

       As an initial matter, CCS maintains that it did not destroy the sick-call spreadsheet and that

it produced a copy of the sick-call spreadsheet during discovery. Plaintiffs have therefore failed

to establish that CCS destroyed this evidence. As to the nursing shift reports, CCS does not deny

that it destroyed the reports, but denies that it did so in bad faith. CCS contends that it had no duty

to preserve them and disposed of them pursuant to its routine record detention policy. CCS further

explains that Brown County only instructed it to maintain Freiwald’s medical file, rather than all

items relevant to the litigation. Because CCS does not keep nursing shift reports in the medical

record, CCS asserts that it did not realize it had any obligation to preserve the shift reports.

       The nursing shift reports did fall within the class of records described in the litigation

hold/preservation letter counsel sent to Sheriff Gossage. CCS therefore had a duty to preserve the

nursing shift reports. But Plaintiffs have not established that CCS acted in bad faith in destroying

the reports; nor have Plaintiffs shown how the nursing shift reports might be relevant to their

claims. CCS’s conduct may reflect poor judgment, but it does not rise to the level of the willful

destruction of documents or bad faith. Accordingly, Plaintiffs’ motion for sanctions (Dkt. No. 68)

is DENIED. This does not mean, however, that Plaintiffs may not inquire into the missing reports

at trial and inquire into what they might have shown had they not been destroyed.

       SO ORDERED at Green Bay, Wisconsin this 16th day of November, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  3

        Case 1:18-cv-00896-WCG Filed 11/16/20 Page 3 of 3 Document 135
